Title: To Thomas Jefferson from Edmund Bacon, 12 June 1807
From: Bacon, Edmund
To: Jefferson, Thomas


                        
                            Sir—
                            12th June 1807—
                        
                        I Have this day received your Letters of the 31st. May and 8th. June inclosed with 480 Dollars. With Respect
                            of my wirk I am sorry to inform you of my Pull backs: (I am Almost ready to Conclude that the People at the Graite mill
                            will be the means of Creating us Consideablely more wirk than needful As I am Confident they do not Attemp to use any Kind
                            of Care towards our nor theire own mill I could not state to you so plaine the Graite Damage which we sustain’d by the Last poste as now. The Circumstance is tuo plaine to
                            Pollygise any thing in behalf of the mill People for you Know Sir, when the river are low, by drawing the head Gate,
                            the Canel Can be over flowed with water Immediately
                        They had but very little to Grind in the mill and for that reason could of easily shet down the head Gate
                            which would of Kep every thing secure. the raine Commenced in the night and Continued the whole day after which was time
                            with out Excuse to se their was a Chance of the river Geting very high. (I came down in the Morning and hollowed over to
                            davy to Go up and shet down the Gate which he done) the large mill then Grinding & after Davy had shut the Gate, thare
                            was a scarcity of water and then raining hard. they sent up a nigroe to raise the Gate and he raised it so high as to
                            brake the bank of the Canel at the tole mill being low under the shed. I rote you I thaught, we had better raise the house
                            higher. If things could be Kep at rights thare would be no necesaty to do that: for if they Canel was as higher againe
                        It could be broke by turning the hole force of the river in  However Sir, I have Got their mill ready for Grinding againe. the water washed the Ground betwen the Canel
                            & river & betwen the two mill houses very much. It will take me one fortnight to fill it againe By which means has
                            Createed a Backing in the abutt. of the dam. I have done very little to that sence I rote you by last Maill (but as I
                            mentioned then Sir you might rest Contented. I state you a second time I dont think thare is the least danger as thare has
                            been one suffishent trial with the same push which broke the Canel I
                            will not let it be long before it shall be done Intirely) if this Accident had not happen’d the abutment would never been done.
                        You may rest assur’ed Sir every pushing means shall be
                            used towards your business as I feel myself willing to do all I can for you I am Dr Sir yours &c
                        
                            E Bacon
                            
                        
                    